In an action, inter alia, to recover damages for legal malpractice, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Satterfield, J.), entered January 13, 2006, as, in effect, upon reargument, adhered to the determination made in a prior order of the same court (Golia, J.), entered July 19, 2002, denying that branch of his motion which was for summary judgment dismissing the legal malpractice cause of action, and denied that branch of his motion which was, in effect, for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant’s motion, denominated as one for in limine relief, in effect, sought to reargue that branch of his prior motion which was for summary judgment dismissing the legal malpractice cause of action, which had been denied in an order *669entered July 19, 2002. The Supreme Court, in effect, upon reargument, adhered to its initial determination, and denied that branch of the defendant’s motion which was, in effect, for summary judgment dismissing the complaint. We affirm. That branch of the motion which was, in effect, for reargument, was untimely because it was made more than 30 days after service upon the defendant of a copy of the order entered July 19, 2002, with notice of entry (see CFLR 2221 [d] [3]). That branch of the motion which was, in effect, for summary judgment dismissing the complaint was properly denied.
We find no basis to award sanctions at this time. Spolzino, J.P., Krausman, Carni and Dickerson, JJ., concur.